DETAILED ACTION
Notice of Pre-AIA  or AIA  Status and Priority
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  because it was determined that the earliest effective filing date of the claimed invention is 1/21/2014 (see Non-Final Rejection dated 6/3/2021).

Response to Amendment
The amendment to the application dated 9/3/2021 has been entered and considered for this Office Action. The amendment contains a declaration under 37 CFR 1.130, an unamended claim set, and Applicant’s remarks/arguments.

Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive.
Applicant argues: “As provided in the Declaration under §1.130 of David Narrow and Devin O'Brien-Coon (hereinafter "the Declaration"), which is submitted herewith, all ultrasound imaging must be performed from the "top down." To that end, when the clip is oriented as provided in the Office Action, the top plate of the clip would prevent imaging of the vessel.”
This argument is not found to be persuasive because, as Applicant admits, “the orientation of the clip can be rotated such that a portion of the vessel is presented for top down ultrasound imaging” such as shown in the Figs. 2 and 3 of the Declaration.


Applicant further argues: “Referring once again to the Declaration, when the orientation of the clip is rotated such that a portion of the vessel is presented for top down ultrasound imaging, it is not clear that the vessel can be imaged axially. For example, any portion of the clip which blocks or obstructs the view of any portion of the vessel would preclude imaging that portion of the vessel. Applicant notes that Amazon specifically cites an "easy press fit design." For the vessel to be accommodated by the clip having a press fit design, the clip must extend more than 180 degrees around the vessel. In such embodiments, a segment of the clip would block one or more portions of the top vessel, which then cannot be imaged. As further provided in the Declaration, in both cases, either axially or longitudinally, there are parts of the vessel when accommodated by the clip that are not imageable.”
This is not found to be persuasive because the claim does not require all of the vessel that is accodmodated by the marker to be able to be imageable; i.e., it only requires that the portion of the one or more vessels (i.e., a portion of the on more vessels  that the marker can accommodate) is ultrasonically imageable when accommodated by the ultrasound-detectable marker and can be imaged axially and longitudinally for at least a portion of the marker.
The Declaration clearly illustrates an imageable portion of the vessel (the unshaded, white portion in Fig. 3 of the Declaration; i.e., the portion of the vessel not blocked by the clip) that is accommodated by the clip. In other words, this portion reads on the claimed “portion of the one or more vessels” because it is ultrasonically 
Therefore, this argument is not found to be persuasive.

Applicant further argues: “As also provided in the Declaration, the press fit design of the clip of Amazon would not be suitable for use with one or more anatomical vessels. First, anatomical vessels are too soft and compressible for a press fit and second, compression on veins and arteries would create an additional and undesirable risk to the patient.”
In response to applicant's argument that the references fail to show certain features, it is noted that the features upon which applicant relies (i.e., suitability facilitating press-fitting of a vessel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). This press-fit design is not even recited in the Specification.
Further, notwithstanding the press-fit design of the clip, a vessel (or portion thereof) need not be press-fitted into the clip in order for the clip to accommodate the vessel; i.e., a vessel can be accommodated by the clip without needing to be press-fitted into the clip if it is small enough to fit into the clip.
Therefore, this argument is not found to be persuasive.

Applicant further argues: “As also provided in the Declaration, when the clip is configured to allegedly orient more than one vessel in parallel, the clip includes a divider that would prohibit at least one of the two parallel vessels to be imaged when accommodated by the clip.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that more than one vessel such as two vessels can be imaged when accommodated by the clip) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims merely recite “one or more vessels” (claim 1) and “at least one blood vessel” (claim 33) which are broad enough to encompass just one vessel.
Therefore, this argument is not found to be persuasive.

Applicant further argues: “Finally, referring once again to the Declaration, only one orientation of the clip, e.g., a vertical orientation, permits ultrasound waves to reach a portion of one vessel. The clip in this orientation, however, is not viable as an implantable device for marking blood vessels because the shape of the clip would create a strong point force that would kink the vessel and prevent blood from flowing through the vessel.”
The Declaration alleges that the shape of the clip creates a strong point force which would kink the vessel. The Declaration provides Fig. 5 as an illustration of such kinking. However the Declaration does not provide any evidence or reasoning why the shape would create a strong point force, let alone why it would kink the vessel. 
Otherwise, allegations of kinking ultimately is to support an argument that the clip is not clinically viable as an implantable device. In response to applicant's argument that ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, this argument is not found to be persuasive.

Regarding the Levine reference, Applicant appears to argue that the examiner (in interpreting the Levine reference and applying to the claim limitations) has conflated the “component” and the “marker”/”bead”/“cylinder” disclosed in Levine; ultimately, that the “component” and the “marker” are separate elements, and therefore the “component” as disclosed in Levine does not read on the claimed “ultrasound-detectable marker”. 
Examiner response: This argument is analogous to the assertion that an emergency radio that comprises a radio, a hand crank charger, and a flashlight reads on neither a radio, a hand crank charger, nor a flashlight. This is demonstrably false; in fact, the emergency radio instead reads on all three (i.e., it reads on a radio, a hand crank charger, and a flashlight). Another analogy is the assertion that a Swiss army knife that comprises a knife, a can opener, and a screw driver reads on neither a knife, a can opener, or a screw driver. Again, this is demonstrably false; in fact, the Swiss army knife reads on all three (i.e., it reads on a knife, a can opener, and a screw driver).
In this case, the component reads on a marker because it comprises the marker (i.e., the marker that the component comprises enables the component to have the features of a marker; therefore, the component reads on a marker).
Applicant further argues: “Further, the series of strands disclosed in Levine defining the "component" does not comprise a "body with a depth, width and length" which accommodates the vessel. Applicant notes in claim 1 of the instant application, the structural features describing the dimensions of the marker, i.e., the depth, width and length, are joined by the conjunction "and." Thus, the vessel is accommodated by the depth, width and length of the presently claimed marker. In contrast, one of ordinary skill in the art would not interpret the strands of Levine as having a length which accommodates the vessel.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., body has a length that individually accommodates the vessel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim is not written in such a way that the body has to necessarily have a depth, width, and length all individually can accommodate a vessel; i.e., the claim does not recite that the depth of the body can accommodate a vessel, the width of the body can accommodate a vessel, and that the length of the body can accommodate a vessel. Rather, the claim recites more broadly that “the ultrasound-detectable marker comprises a body having a depth, width, and length which can accommodate a portion of one or more vessels therein”. This is being construed as meaning that the ultrasound-detectable marker comprises a body (having a depth, with, and length) which can accommodate a vessel.
component 5/1’) comprises a body (strands 31, 32, 33, 34, etc.) having a depth, width, and length (the tangibly exists in 3 spatial dimensions and therefore inherently has a depth, with, and length) which can accommodate a portion of one or more vessels therein (see Fig. 20 which illustrates strands 31, 32, 33, 34, etc. accommodating vessel 41). If body of the ultrasound-detectable marker isn’t deep/thick enough, wide enough, or long enough to accommodate a vessel it wouldn’t be able to accommodate the vessel. Since it clearly can accommodate a vessel (as shown in Fig. 20) it must be deep/thick enough, wide enough, and long enough to accommodate a vessel.
Applicant further argues: “Moreover, the strands of Levine are not "configured to orient or maintain an orientation of the one or more vessels at the postoperative site" as recited in claim 1. To this end, Applicant respectfully submits that when the vessel is in a 'suspended orientation' as taught by Levine, it can move in any direction. When the ultrasound detectable part of the 'marker' is two beads on a string that can float anywhere, the vessel and the marker will not necessarily be imaged at the same time. Thus, the strands of Levine, even in combination with the marker, do not orient or maintain an orientation of the one or more vessels such that they are imageable by ultrasound. In contrast, claim 1 of the instant application provides that vessel is accommodated and oriented by the marker, enabling the marker and the vessel to be imaged while the vessel is oriented by the marker.”
Applicant does not explain why the vessel can allegedly move in any direction when the vessel is in a 'suspended orientation' as taught by Levine. Otherwise, assuming for arguments sake that applicant’s assertion is true, the logic of Applicant’s 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that vessel can’t move in any direction (i.e., that it is entirely fixed) when accommodated by the body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). On the contrary, the claim merely recites that “the marker is configured to orient or maintain an orientation of the one or more vessels at the postoperative site” which does not necessarily preclude movement in any direction.
Applicant’s other argument appears to be that marker and the vessel can’t/won’t be imaged “at the same time”; that the invention of claim 1 enables “the marker and the vessel to be imaged while the vessel is oriented by the marker”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the marker and the vessel can be imaged at the same time) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). On the contrary, the claim merely recites that the vessel can be imaged; i.e., the claim does not recite that the marker can be imaged, let alone at the same time as the vessel is imaged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.
Regarding claim 1, Amazon.com sells a set of collapsible compact chopsticks that includes a plastic clip which holds the chopsticks together and also acts as a chopstick stand as pictured in the product listing shown below.

    PNG
    media_image1.png
    1131
    1500
    media_image1.png
    Greyscale

The product information shows the date the product was first available for sale as 1/3/2013 and therefore qualifies as prior art. The plastic clip reads on the claimed invention for the following reasons:
First, the clip can be considered an ultrasound-detectable marker because the clip is made of plastic, which is visible to ultrasound1.
Second, the clip is disclosed as a plastic clip. Plastic is polymer. It is unclear whether the plastic is resorbable or non-resorbable, but the claim is broad enough to include either or both. The plastic would either be resorbable or non-resorbable and therefore reads on the claimed material.
Third, the clip comprises a body having a depth, width, and length which can accommodate a portion of one or more chopsticks therein. Therefore the body of the clip would be able to accommodate a portion of one or more vessels that has the same size/dimensions as the one or more chopsticks.

Fifth, a portion of one or more vessels is ultrasonically imageable when accommodated by the clip in a manner similar to how the clip is shown as accommodating the chopsticks in the product listing (i.e., one or more vessels, if accommodated by the clip in the same manner as the chopsticks, can be imaged axially or longitudinally for at least a portion of the clip) because the clip would not totally circumscribe or surround the one or more vessels.

Regarding claim 17, there is nothing about the clip that would prevent it from being able to orient or maintain the orientation of the one or more vessels at an anastomosis site, or any other location for that matter, as long as the blood vessels have the same size/dimensions as a chopstick.

Regarding claim 33, due to the concave shape of the clip, the clip would be able to prevent or correct tortuosity of at least one blood vessel that has a size/dimensions the same as a chopstick along the length of the clip.

claim 34, the body of the clip comprises two plates (a top and a bottom) that are connected to form two opposing half-pipe shaped surfaces.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levine, US 2014/0275750 A1 (hereinafter “Levine”).
Regarding claim 1, Levine discloses an ultrasound-detectable marker (component 5/1’, Figs. 7 and 20; the component is ultrasound-detectable due to beads 32 and 22 which are opaque to ultrasound, ¶ [0055]) for monitoring a postoperative site, wherein the ultrasound-detectable marker comprises one or more non-polymeric materials (e.g., stainless steel, ¶ [0055]); and wherein the ultrasound-detectable marker comprises a body (strands 31, 32, 33, 34, etc.) having a depth, width, and length which can accommodate a portion of one or more vessels therein (see Fig. 20 which illustrates strands 31, 32, 33, 34, etc. accommodating vessel 41) and wherein the marker is configured to orient or maintain an orientation of the one or more vessels at the postoperative site (e.g., the marker can orient vessel 44 in a suspended orientation, ¶ [0058], Fig. 20), and wherein the portion of the one or more vessels is ultrasonically imageable when accommodated by the ultrasound-detectable marker, and can be imaged axially or longitudinally for at least a portion of the marker (since vessel is not totally circumscribed or surrounded by the marker, the accommodated portion thereof can be imaged axially and longitudinally).

Regarding claim 17, there is nothing about the marker of Levine that would prevent it from being able to orient or maintain the orientation of the one or more vessels at an anastomosis site, or any other location for that matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Sirimanne et al., US 2010/0234726 A1 (hereinafter “Sirimanne”).
Regarding claims 2-4, Levine does not teach resorbable polymers, let alone the particular ones recited in claims 2-4. Levine however does teach the following at ¶ [0055]: “The beads 32, 33, and the cylinders 34, can be formed of any material which can be appropriately detected by equipment suited to the use being undertaken with the fabricated component. For example, metallic structures or other materials which are opaque to x-ray equipment or ultrasound equipment can be used. Stainless steel would be well suited to surgical applications. However, any material suitable to detection by an appropriate technology can be used to achieve a similar result.”
Sirimanne teaches ultrasound markers that can be made of various materials including PLGA, PLA, PGA, polycaprolactone, PHA, polydioxanone, polyethylene glycol, collagen, and copolymers thereof (¶ [0102]):
Examples of synthetic bioabsorbable polymers that may be used for the body of the device are polyglycolide, or polyglycolic acid (PGA), polylactide, or polylactic acid (PLA), poly s-caprolactone, polydioxanone, polylactide-co-glycolide, block or random copolymers of PGA and PLA, and other commercial bioabsorbable medical polymers. Preferred is spongy collagen or cellulose. As mentioned above, materials such as hemostatic and pain-killing substances may be incorporated into the body and marker of the cavity marking device. The use of hemostasis-promoting agents provides an obvious benefit, as the device not only marks the site of the biopsy cavity but aids in healing the cavity as well. Furthermore, such agents help to avoid hematomas. These hemostatic agents may include AVITENE Microfibrillar Collagen Hemostat; ACTIFOAM collagen sponge, sold by C. R. Bard Inc.; GELFOAM Sterile Powder or Sponge, manufactured by The Upjohn Company (Michigan); SURGICEL Fibrillar from Ethicon Endosurgery, Inc.; TISSEEL VH, a surgical fibrin sealant sold by Baxter Healthcare Corp.; Helistat collagen sponge from Integra Lifesciences; Helitene absorbable collagen hemostatic agent in Fibrillar form; and polyethylene glycol (PEG) or collagen/PEG compositions from Cohesion. Such agents also have the useful property of expanding between 3 and 30 times their compressed volume upon release into a cavity and/or upon hydration. The device may also be made to emit therapeutic radiation to preferentially treat any suspect tissue remaining in or around the margin of the biopsy cavity. It is envisioned that the marker would be the best vehicle for dispensing such local radiation treatment or similar therapy. Also, the body itself may be adapted to have radiopaque, echogenic, or other characteristics that allow the body to be located by noninvasive technique without the use of a marker. Such characteristics permit the possibility of locating and substantially identifying the cavity periphery after deployment but prior to absorption of the device. Such an embodiment may allow delivery in liquid or gel form through a much smaller lumen than those marking devices having one of the markers previously described. Furthermore, an echogenic coating may be placed over the radiopaque marker to increase the accuracy of locating the marker during ultrasound imaging.

MPEP 2144.07 Art Recognized Suitability for an Intended Purpose recites:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

The beads of Levine as discussed above are configured to be ultrasound-dectable. Further Sirimanne teaches that ultrasound detectable markers can be made of a variety of materials including PLGA, PLA, PGA, polycaprolactone, PHA, polydioxanone, polyethylene glycol, collagen, and copolymers thereof; thus, such materials would have been recognized as suitable for ultrasound-detectable markers. Since the markers of Sirimanne serve the same purpose/feature as the beads of Levine (i.e., being ultrasound-detectable), the ordinarily skilled artisan would have recognized that the materials as disclosed in Sirimanne for the ultrasound marker would have been suitable materials for Levine’s beads too.


Regarding claim 16, by modifying the ultrasound-detectable marker to comprise the bioresorbable polymers (e.g., modifying the beads of the marker to be made of the aforementioned materials discussed above), the ultrasound-detectable marker would have a detectable in vivo lifetime during which the ultrasound-detectable marker remains detectable by ultrasound. In other words, the marker would have some finite duration in which it is detectable by ultrasound because the beads would eventually be absorbed by the tissue since it is made of one or more bioresorbable polymers as discussed above.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Sirimanne and Cutright et al., “Degradation rates of polymers and copolymers of polylactic and polyglycolic acids”. Oral Surgery, Oral Medicine, Oral Pathology. Volume 37, Issue 1, January 1974, Pages 142-152 (hereinafter “Cutright”).
claims 5 and 6, Levine teaches the invention of claim 1 but does not teach that the ultrasound-detectable marker comprises two or more resorbable polymer layers.
Sirimanne in a similar field of endeavor (i.e., ultrasound markers) teaches the ultrasound-detectable marker may be divided into three resorbable polymer layers: an outer layer (outer shell 142, Fig. 1F) and an inner layer (body 144, Fig. 1F) and core (marker 150, Fig. 1F).
Sirimanne further discloses: “A further aspect of the invention allows the marker or the body, singly or in combination, to be constructed to have a varying rate of degradation or bioabsorption. For instance, the body may be constructed to have a layer of bioabsorbable material as an outer "shell." Accordingly, prior to degradation of the shell, the body is palpable. Upon degradation of the shell, the remainder of the body would degrade at an accelerated rate in comparison to the outer shell.” (¶ [0033]); further, “[e]xamples of synthetic bioabsorbable polymers that may be used for the body of the device are polyglycolide, or polyglycolic acid (PGA), polylactide, or polylactic acid (PLA), poly s-caprolactone, polydioxanone, polylactide-co-glycolide, block or random copolymers of PGA and PLA, and other commercial bioabsorbable medical polymers” (¶ [0102]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Levine by providing two or more resorbable polymer layers, as taught by Sirimanne; and the ordinary skilled artisan would have been motivated to make this modification in order to vary the rate of degradation by layer (i.e., the different layers degrade at different rates).
do not comprise the same resorbable polymer, and are selected from the group consisting of PLA, PGA, polycaprolactone, and copolymers thereof; i.e., does not teach that they are different polymers selected from the group consisting of PLA, PGA, polycaprolactone, and copolymers thereof.
Cutright teaches that PLA and PGA (and varying ratios therebetween) are biodegradable materials that have differing degradation rates (see Table 1 and associated discussions on pages 144-150).
MPEP 2144.07 Art Recognized Suitability for an Intended Purpose recites:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

The materials of the two layers in the modified Levine invention (i.e., modified in view of the teachings of Sirimanne) are intended to degrade at different rates as 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Levine by using different materials for the two layers (e.g., PLA and PGA) to facilitate the two layers degrading at different rates because it would have merely involved selecting known different materials (i.e., PLA and PGA which are known to degrade at different rates as evidenced by Cutright) for the two layers based on their suitability for its intended purpose (i.e., bioresorbability/biodegradability for an implantable marker layers at different rates). The ordinarily skilled artisan would have been motivated to make this modification in order to facilitate two layers degrading at different rates (e.g., a shell layer degrading at a different rate than the remainder of the marker) in order to ensure a marker lifetime (i.e., the amount of time the marker remains intact before degradation/dissolution/absorption beyond usefulness of the marker as being ultrasound-detectable) that is appropriate for the application/use of the marker as being ultrasound-detectable.

Regarding claims 7 and 8, consider the modifications of Levine discussed above regarding claims 2-6. Notwithstanding the above modificaitons, the modified Levine does not teach varying the ratio of two or more resorbable polymers (e.g., varying ratio of PLA:PGA).
see Table 1 and associated discussions on pages 144-150). Thus, varying the ratio of PLA:PGA would have been recognized by the ordinarily skilled artisan as a result effective variable for adjusting/optimizing the degradation rate of the marker.
MPEP 2144.05, II. recites: 
A. Optimization Within Prior Art Conditions or Through Routine Experimentation  

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

B.	There is a Motivation to Optimize Result-Effective Variables  

In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary or adjust the ratio of PLA:PGA in the modified invention of Levin in order to engineer/optimize the degradation rate of PLGA (i.e., arrive at a desired degradation rate of PLGA depending on how long the marker must remain in the body before degrading and being reabsorbed) because it would have merely involved routine experimentation (i.e., varying the PLA:PGA ratio of PLGA and measuring its effect on the degradation rate, as evidenced by Cutright) to optimize the degradation rate, as evidenced by Cutright. The ordinarily skilled artisan would have (i.e., the amount of time the marker remains intact before degradation/dissolution/absorption beyond usefulness of the marker as being ultrasound-detectable) that is appropriate for the application/use of the marker as being ultrasound-detectable.

Regarding claim 9, Levine modified in view of the teachings of Sirimanne and Cutright as discussed above teaches the invention of claim 5; but does not teach that the two or more resorbable layers creates an impedance change throughout the marker.
Sirimanne further teaches that the two or more resorbable layers creates an impedance change throughout the marker (implied from “To aid in detection by ultrasound or similar imaging techniques, any component of the device may contain air bubbles or may be combined with an echogenic coating. One such coating is ECHO-COAT from STS Biopolymers. Such coatings contain echogenic features, which provide the coated item with an acoustically reflective interface and a large acoustical impedance differential. As stated above, an echogenic coating may be placed over a radiopaque marker to increase the accuracy of locating the marker during ultrasound imaging.” ¶ [0111]). For example, one of the two layers, such as the shell, may be provided with a coating that creates an impedance change throughout the shell of the marker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Levine such that the two or more resorbable polymer layers creates an impedance change through the marker, as taught by Sirimanne; and the ordinarily skilled artisan .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ingraham et al., “Radiology of foreign bodies: how do we image them?” Emergency Radiology. 22, 425-430 (2015): “The visibility of plastic is variable on both conventional radiography and computed tomography, depending on composition, but all types of plastic are well visualized on ultrasound” (Abstract).